THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.

 [image_003.jpg]



SKINVISIBLE, INC.

PROMISSORY NOTE

 

$______________ __________________, 2013   Las Vegas, Nevada

 

FOR VALUE RECEIVED, Skinvisible, Inc., a Nevada corporation (the “Company”)
promises to pay to _________________ (“Investor”), or its registered assigns, in
lawful money of the United States of America the principal sum of
_________________________ ($________), or such lesser amount as shall equal the
outstanding principal amount hereof, together with interest from the date of
this Note on the unpaid principal balance at a rate equal to 9% per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days. All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable on the earlier of
(i) the second anniversary of the date of this Note (the “Maturity Date”), (ii)
upon the occurrence of an IPO of at least $10,000,000, sale of assets or change
of control, or (iii) when, upon or after the occurrence of an Event of Default
(as defined below), such amounts are declared due and payable by Investor or
made automatically due and payable in accordance with the terms hereof. This
Note is one of the “Notes” issued pursuant to the Note Purchase Agreement of
even date herewith (as amended, modified or supplemented, the “Note Purchase
Agreement”) between the Company and the Investors (as defined in the Note
Purchase Agreement).

The following is a statement of the rights of Investor and the conditions to
which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

(a)     the “Company” includes the corporation initially executing this Note and
any Person which shall succeed to or assume the obligations of the Company under
this Note.

(b)     “Event of Default” has the meaning given in Section 4 hereof.

(c)     “GAAP” shall mean generally accepted accounting principles as in effect
in the United States of America from time to time.

(d)     “Investor” shall mean the Person specified in the introductory paragraph
of this Note or any Person who shall at the time be the registered holder of
this Note.

(e)     “Majority in Interest” shall mean, more than 50% of the aggregate
outstanding principal amount of the Notes issued pursuant to the Note Purchase
Agreement.

(f)      “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, assets, operations, prospects or financial or other condition
of the Company; (b) the ability of the Company to pay or perform the Obligations
in accordance with the terms of this Note and the other Transaction Documents
and to avoid an Event of Default, or an event which, with the giving of notice
or the passage of time or both, would constitute an Event of Default, under any
Transaction Document; or (c) the rights and remedies of Investor under this
Note, the other Transaction Documents or any related document, instrument or
agreement.

(g)     “Note Purchase Agreement” has the meaning given in the introductory
paragraph hereof.

(h)     “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to Investor
of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of this Note and the Note
Purchase Agreement, including, all interest, fees, charges, expenses, attorneys’
fees and costs and accountants’ fees and costs chargeable to and payable by the
Company hereunder and thereunder, in each case, whether direct or indirect,
absolute or contingent, due or to become due, and whether or not arising after
the commencement of a proceeding under Title 11 of the United States Code (11 U.
S. C. Section 101 et seq.), as amended from time to time (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding.



 



(i)       “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

(j)      “Securities Act” shall mean the Securities Act of 1933, as amended.

(k)     “Subsidiary” shall mean (a) any corporation of which more than 50% of
the issued and outstanding equity securities having ordinary voting power to
elect a majority of the Board of Directors of such corporation is at the time
directly or indirectly owned or controlled by the Company, (b) any partnership,
joint venture, or other association of which more than 50% of the equity
interest having the power to vote, direct or control the management of such
partnership, joint venture or other association is at the time directly or
indirectly owned and controlled by the Company, (c) any other entity included in
the financial statements of the Company on a consolidated basis.

(l)       “Transaction Documents” shall mean this Note, each of the other Notes
issued under the Note Purchase Agreement and the Note Purchase Agreement.

2.       Interest. Accrued interest on this Note shall be payable monthly to the
Investor and paid as per instructions on Exhibit B.

3.       Prepayment. Upon five days prior written notice to Investor, the
Company may prepay this Note in whole or in part; provided that: (i) any
prepayment of this Note may only be made in connection with the prepayment of
all Notes issued under the Note Purchase Agreement on a pro rata basis, based on
the respective aggregate outstanding principal amounts of each such Note, and
(ii) any such prepayment will be applied first to the payment of expenses due
under this Note, second to interest accrued on this Note and third, if the
amount of prepayment exceeds the amount of all such expenses and accrued
interest, to the payment of principal of this Note.

4.       Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:

(a)     Failure to Pay. The Company shall fail to pay (i) when due any principal
or interest payment on the due date hereunder and such payment shall not have
been made within ten days of the Company’s receipt of Investor’s written notice
to the Company of such failure to pay; or

(b)     Voluntary Bankruptcy or Insolvency Proceedings. The Company shall
(i) discontinue its business, (ii) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (iii) make a general assignment for the benefit of its or
any of its creditors, (iv) be dissolved or liquidated, (v) become insolvent (as
such term may be defined or interpreted under any applicable statute),
(vi) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vii) take any action for the purpose of effecting any of the
foregoing;

(c)     Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or stayed within 60
days of commencement;

(d) Foreclosure Proceedings. Proceedings are commenced to foreclose a security
interest or lien on any property or assets of the Company as a result of default
in the payment or performance of any debt of the Company for borrowed money in
excess of $1,000,000;

(e) Judgment Against the Company. A final judgment for the payment of money in
excess of $200,000 is entered against the Company by a court of competent
jurisdiction, and such judgment is not discharged in accordance with its terms
within sixty (60) days after the date such judgment is entered, and within such
period an appeal therefrom has not been prosecuted and the execution thereof
caused to be stayed during such appeal; or

(f) Garnishment. An attachment or garnishment is levied against the assets or
properties of the Company involving an amount in excess of $1,000,000, and such
levy is not vacated or otherwise terminated within sixty (60) days after the
date of its effectiveness;

2

 

5.       Rights of Investor upon Default. Upon the occurrence or existence of
any Event of Default (other than an Event of Default described in Sections 4(b)
or 4(c)) and at any time thereafter during the continuance of such Event of
Default, Investor may, with the consent of a Majority in Interest of the holders
of the Notes issued under the Note Purchase Agreement, by written notice to the
Company, declare all outstanding Obligations payable by the Company hereunder to
be immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived. Upon the
occurrence or existence of any Event of Default described in Sections 4(b) and
4(c), immediately and without notice, all outstanding Obligations payable by the
Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. In addition to the foregoing remedies, upon
the occurrence or existence of any Event of Default and subject to the consent
of a Majority in Interest of the holders of the Notes issued under the Note
Purchase Agreement, Investor may exercise any other right power or remedy
granted to it by the Transaction Documents or otherwise permitted to it by law,
either by suit in equity or by action at law, or both.

6.       Security Interest.

(a)     Grant. As collateral security for the prompt, complete, and timely
satisfaction of all present and future indebtedness, liabilities, duties, and
obligations of Company to Investor evidenced by or arising under this Note, and
including, without limitation, all principal and interest payable under this
Note, any future advances added to the principal amount due hereunder
(collectively, the “Obligations”), the Company hereby pledges, assigns and
grants to Investor a continuing security interest and lien in all of the
Company’s right, title and interest in and to the property, whether now owned or
hereafter acquired by the Company and whether now existing or hereafter coming
into existence or acquired, including the proceeds of any disposition thereof,
described on Exhibit “A” attached hereto and incorporated herein by this
reference (collectively, the “Collateral”). As applicable, the terms of this
Note with respect to the Company’s granting of a security interest in the
Collateral to Investor shall be deemed to be a security agreement under
applicable provisions of the Uniform Commercial Code (“UCC”), with the Company
as the debtor and Investor as the secured party.

(b)     Perfection. Upon the execution and delivery of this Note, the Company
authorizes Investor to file such financing statements and other documents in
such offices as shall be necessary or as Investor may reasonably deem necessary
to perfect and establish the priority of the liens granted by this Note,
including any amendments, modifications, extensions or renewals thereof. The
Company agrees, upon Investor’s request, to take all such actions as shall be
necessary or as Investor may reasonably request to perfect and establish the
priority of the liens granted by this Note, including any amendments,
modifications, extensions or renewals thereof.

7.       Successors and Assigns. Subject to the restrictions on transfer
described in Section 9 below, the rights and obligations of the Company and
Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

8.       Waiver and Amendment. Any provision of this Note may be amended, waived
or modified upon the written consent of the Company and the holders of a
Majority in Interest.

3

 

9.       Transfer of this Note. Investor may transfer this Note to a parent,
subsidiary or other affiliate of the Investor, provided that the transferee has
agreed in writing for the benefit of the Company to take and hold such Note
subject to, and to be bound by, the terms and conditions set forth in this
Agreement. Each Note thus transferred and each certificate representing the
securities thus transferred shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with the
Securities Act, unless in the opinion of counsel for the Company such legend is
not required to ensure compliance with the Securities Act. The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions. Subject to the foregoing, transfers of this Note shall be
registered upon registration books maintained for such purpose by or on behalf
of the Company. Prior to presentation of this Note for registration of transfer,
the Company shall treat the registered holder hereof as the owner and holder of
this Note for all purposes whatsoever, and the Company shall not be affected by
notice to the contrary.

10.    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as the Company shall have furnished to Investor in writing. All such
notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation),
(iv) one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

11.    Pari Passu Notes. Investor acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes issued pursuant to the Note Purchase Agreement or
pursuant to the terms of such Notes. In the event Investor receives payments in
excess of its pro rata share of the Company’s payments to the Investors of all
of the Notes, then Investor shall hold in trust all such excess payments for the
benefit of the holders of the other Notes and shall pay such amounts held in
trust to such other holders upon demand by such holders.

12.    Usury. In the event any interest is paid on this Note which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

13.    Waivers. The Company hereby waives notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.

14.    Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of Nevada, without regard to the conflicts of law provisions of the
State of Nevada, or of any other state.

4

 

The Company has caused this Note to be issued as of the date first written
above.

 

SKINVISIBLE, INC. By: /s/ Terry Howlett Terry Howlett CEO


5

 

EXHIBIT A

COLLATERAL

 

US Patent rights granted for the Company’s Sunscreen Products: US patent number
#8,128,913: “Sunscreen Composition with Enhanced UV-A Absorber Stability and
Methods.”

6

 

EXHIBIT B

PAYMENT

 

 

Please send monthly interest payment by bank wire to:

 

Credit Account of_________________________________

Name of Bank: ____________________________________

Account Number: _________________________________

Federal Routing Number: ___________________________

 

Or send by mail to:

 

Name of Investor____________________________

Address: ____________________________________

___________________________________

_____________________________________

 



7

 

